Order denying defendant’s motion to open her default, to set aside and vacate an interlocutory and a final decree of divorce and for leave to serve an answer reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the answer to be served within ten days from the *900entry of the order hereon. We are of opinion that under the circumstances of this ease the defendant wife should be given an opportunity to defend herself against the charges of adultery by her husband.^ Lazansky, P. J., Young. Hagarty, Adel and Taylor, JJ., concur.